                                                   D: +1 202 974 1508
                                                   lbrannon@cgsh.com




                                                February 24, 2020

VIA CM/ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007


Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
    Letter Motion to Compel Answers to Deposition Questions

Dear Judge Cave:

       I write on behalf of Defendant Keurig in further support of the above-captioned letter
motion, ECF No. 756, and in reply to Plaintiff JBR’s Opposition, ECF No. 776. JBR’s
Opposition focuses on its own overly broad requests for personnel-related documents from
Keurig employees. In doing so, JBR ignores the subject of Keurig’s motion, namely limited
deposition testimony as to why JBR terminated key employees who had responsibility related to
portion pack sales that JBR claims it lost. JBR offers no valid justification for refusing to
provide this testimony.

         JBR cites case law generally recognizing a right to privacy, but nowhere cites any
precedent holding that California law—or any other law—prohibits testimony in a federal
litigation concerning the reasons why an employee was fired. 1 Rather, the law is clear that such
testimony is permitted particularly where, as here, the privacy interests of former employees are
adequately protected by a confidentiality order already in place. Ladson v. Ulltra East Parking
Corp., 164 F.R.D. 376, 377 & n.2 (S.D.N.Y. 1996).

        In contrast to the personnel files of Keurig employees, which have no bearing on any fact
at issue in this litigation (indeed, JBR does not even try to claim relevance), deposition testimony

1
 JBR also cites no law supporting its proposal that Keurig provide individualized notice to each former employee.
Such notice is not required by federal civil procedure or even by California civil procedure, which is inapplicable in
any event.
Hon. Sarah L. Cave
February 24, 2020



concerning the job performance of JBR’s employees with portion pack responsibilities bears
directly on JBR’s claims of lost portion pack business. Contrary to JBR’s mischaracterization of
these employees as “lower-level,” Opp’n at 2, the employees held key
        roles, including JBR’s                         , its                     , and multiple
                      . Underperformance by these and other employees would tend to disprove
JBR’s claims that purported lost sales were the result of Keurig’s alleged conduct. There is no
precedent to support JBR’s claim that employees must be “involved in high level business
strategy” to be relevant. Opp’n at 2; cf. Mendenhall v. Am. Booksellers Ass’n, Inc., No. 88 Civ.
8998 (KTD), 1990 WL 422415, at *2 (S.D.N.Y. May 1, 1990) (holding that deposition questions
were relevant because they implicated a witness’s bias and credibility). Keurig is entitled to
discover whether the terminations of these employees are relevant to JBR’s alleged lost sales.

        JBR argues that Keurig should simply take discovery directly from non-party former
employees to learn why these employees were terminated. But this path has not resulted in a
complete and accurate recounting of why key employees were fired. As JBR itself notes, Keurig
deposed a former JBR employee who did not testify that
                         , yet one of JBR’s directors testified that this is why JBR fired him, see
ECF No. 756-1, Lisa Smoot Dep. Tr. at 195:6-195:17. Another former JBR employee testified
that,                                                                                     , see ECF
No. 776-8,                       Dep. Tr. at 14:11-20. Still other former employees testified that
they believed or were told that their terminations were not performance related, but former CEO
Pete Rogers directly contradicted this by testifying that these employees were terminated for
performance problems that he refused to specify. Compare ECF No. 776-7,                        Dep.
Tr. at 148:15-25 (describing a mutual parting of ways), with ECF No. 756-2, Pete Rogers Dep.
Tr. Vol. 2 at 225:21-25 (describing dissatisfaction with             performance); compare Ex. A,
               Dep. Tr. at 77:15-17 (describing termination because of restructuring), with ECF
No. 756-2, Pete Rogers Dep. Tr. Vol. 2 at 226:1-5 (describing dissatisfaction with
performance). These examples demonstrate precisely why Keurig needed Mr. Rogers to answer
these questions—only he and JBR have the answers.

         Although JBR twice states in its opposition that Keurig is seeking “communications,”
that is incorrect. As the motion made clear, Keurig is not asking for personnel files or
communications with the terminated employees—it simply seeks answers in a deposition as to
why JBR fired relevant employees. JBR has not offered any precedent that justifies refusing to
answer these questions. Instead, case law cited by JBR supports granting the motion. See
Lawrence v. Hoban Mgmt., Inc., 103 F. Supp. 3d 1216, 1220 (S.D. Cal. 2015) (granting
reconsideration of magistrate’s order and authorizing discovery of a phone number of a non-
party where the information had value to the case).

       Keurig respectfully requests that the Court order JBR to testify about the reasons for the
termination of employees with responsibilities related to single-serve coffee.




                                                 2
Hon. Sarah L. Cave
February 24, 2020



                                        Respectfully submitted,

                                        /s/ Leah Brannon

                                        Leah Brannon

Attachment

cc:   All Counsel of Record (via ECF)




                                        3
